DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 20180349157, hereinafter Ahmed; already of record) in view of Namineni et al. (US 20180334138, hereinafter Namineni; already of record), Pandya et al. (US 20140274226, hereinafter Pandya; already of record) and further in view of Urawaki et al. (US 20210089294, hereinafter Urawaki; already of record).
Regarding claim 1 (currently amended), Ahmed teaches a local operator-controlled work machine, comprising: 
a controllable subsystem; 
… in an operator compartment of the work machine; 
a data store (See at least Ahmed: Fig. 1; Abstract; Para. 0035, 0037);
wakeup logic that generates a wakeup signal, based on an update call received from a remote machine configuration system that is located remotely from the work machine (See at least Ahmed: Fig. 1; Para. 0005; Para. 0041);
a configurable control system that receives the wakeup signal and powers up … on the work machine to allow remote access to the configurable control system (See at least Ahmed: Para. 0041, 0045);
… control logic configured to receive new control data from the remote machine configuration system and control the operator interface to store the new control data in the data store (See at least Ahmed: Para. 0040, 0045, 0054); …
Yet, Ahmed does not explicitly teach:
an operator interface…
…the operator interface…
operator interface…
a shutdown trigger detector configured to detect a time period of non-use of the operator interface and to shutdown the operator interface based on the detected time period of non-use of the operator interface; and
a control signal generator that accesses the data store, when an operator powers up the local operator-controlled work machine and generates control signals to control the controllable subsystem based on the new control data.
However, in the same field of endeavor, Namineni teaches:
an operator interface…
…the operator interface…
operator interface (See at least Namineni: Para. 0053)…
It would have been obvious to one of ordinary skill in the art to include in a local operator-controlled work machine of Ahmed with operator interface by Namineni since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide user interface for interaction.
Although Ahmed in combination with Namineni already teaches a local operator-controlled work machine with an operator interface, Ahmed in combination with Namineni does not explicitly teach:
a shutdown trigger detector configured to detect a time period of non-use of the operator interface and to shutdown the operator interface based on the detected time period of non-use of the operator interface; and
a control signal generator that accesses the data store, when an operator powers up the local operator-controlled work machine and generates control signals to control the controllable subsystem based on the new control data.
However, in the same field of endeavor, Pandya teaches:
a shutdown trigger detector configured to detect a time period of non-use of the operator interface and to shutdown the operator interface based on the detected time period of non-use of the operator interface  (See at least Pandya: Fig. 3A and 3B; Para. 0047-0050); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the local operator-controlled work machine of Ahmed in combination with Namineni, to incorporate a time period of non-use of the operator interface, as taught by Pandya, for the benefit of saving energy (see at least Pandya: Para. 0001).
Yet, Ahmed in combination with Namineni and Pandya does not explicitly teach:
a control signal generator that accesses the data store, when an operator powers up the local operator-controlled work machine and generates control signals to control the controllable subsystem based on the new control data.
However, in the same field of endeavor, Urawaki teaches:
a control signal generator that accesses the data store, when an operator powers up the local operator-controlled work machine and generates control signals to control the controllable subsystem based on the new control data (See at least Urawaki: Para. 0037).
It would have been obvious to one of ordinary skill in the art to include in a local operator-controlled work machine of Ahmed in combination with Namineni and Pandya with generating control signals to control the controllable subsystem based on the new control data as taught by Urawaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying new control data to system.

Regarding claim 6, Ahmed in combination with Namineni, Pandya and Urawaki teaches the local operator-controlled work machine of claim 1. Ahmed further teaches:
wherein the configurable control system comprises: a remote access system configured to facilitate remote access to the operator interface control logic using cellular communication (See at least Ahmed: Para. 0014).

Regarding claim 7, Ahmed in combination with Namineni, Pandya and Urawaki teaches the local operator-controlled work machine of claim 1. Namineni further teaches:
wherein the configurable control system comprises a remote access system configured to facilitate remote access to the operator interface using satellite communication (See at least Namineni: Para. 0028).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Pandya and Urawaki with using satellite communication as taught by Namineni since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will establish wireless connection.

Regarding claim 8, Ahmed in combination with Namineni, Pandya and Urawaki teaches the local operator-controlled work machine of claim 1. Ahmed further teaches:
wherein the configurable control system comprises a remote access system configured to facilitate remote access to the operator interface using Wi-Fi communication (See at least Ahmed: Para. 0014).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Namineni, Pandya, Urawaki, as applied to claim 1 above, and further in view of Sherlock (US 9809956, hereinafter Sherlock; already of record).
Regarding claim 2, Ahmed in combination with Namineni, Pandya and Urawaki teaches the local operator-controlled work machine of claim 1. 
Yet, Ahmed in combination with Namineni, Pandya and Urawaki does not explicitly teach:
wherein the controllable subsystem comprises a grade control system and wherein the control data comprises a job file used to control the grade control system.
However, in the same field of endeavor, Sherlock teaches:
wherein the controllable subsystem comprises a grade control system and wherein the control data comprises a job file used to control the grade control system (See at least Sherlock: Fig. 1; Col. 1, lines 62-64).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Namineni, Pandya and Urawaki with grade control system and wherein the control data comprises a job file used to control the grade control system as taught by Sherlock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will carry out operation of grading machines.

Regarding claim 10, Ahmed in combination with Namineni, Pandya and Urawaki teaches the local operator-controlled work machine of claim 1. 
Yet, Ahmed in combination with Namineni, Pandya and Urawaki does not explicitly teach:
wherein the control data comprises operating mode control data and wherein the control signal generator is configured to control the controllable subsystem based on the operating mode control data.
However, in the same field of endeavor, Sherlock teaches:
wherein the control data comprises operating mode control data and wherein the control signal generator is configured to control the controllable subsystem based on the operating mode control data (See at least Sherlock: Fig. 1 and 7; Col. 1, lines 62-64).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Namineni, Pandya and Urawaki with controlling the controllable subsystem based on the operating mode control data as taught by Sherlock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying control mode to system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Namineni, Pandya, Urawaki as applied to claim 1 above, and further in view of Bauman et al. (US 20060211400, hereinafter Bauman; already of record).
Regarding claim 9, Ahmed in combination with Namineni, Pandya and Urawaki teaches the local operator-controlled work machine of claim 1. 
Yet, Ahmed in combination with Namineni, Pandya and Urawaki does not explicitly teach:
wherein the configurable control system comprises a remote access system configured to facilitate remote access to the operator interface using Bluetooth communication.
However, in the same field of endeavor, Bauman teaches:
wherein the configurable control system comprises a remote access system configured to facilitate remote access to the operator interface using Bluetooth communication (See at least Bauman: Para. 0018, 0019).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Namineni, Pandya and Urawaki with using Bluetooth communication as taught by Bauman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will establish wireless connection.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Namineni and further in view of Urawaki.
Regarding claim 11, Ahmed teaches a method of controlling a local operator-controlled work machine, comprising: 
wherein … in an operator compartment of the local operator-controlled work machine is powered down, receiving, at a communication system, an update call from a remote machine configuration system, located remotely from the local operator-controlled work machine (See at least Ahmed: Fig. 1; Para. 0005; Para. 0041);
powering up …; facilitating remote access to … by the remote machine configuration system (See at least Ahmed: Para. 0041, 0045);
receiving control data from the remote machine configuration system through … (See at least Ahmed: Para. 0040, 0045, 0054); and…
Yet, Ahmed does not explicitly teach:
…an operator interface…
…the operator interface…
…the operator interface…
…the operator interface…
when the operator interface is next powered up by an operator, controlling a controllable subsystem of the local operator-controlled work machine based on the control data.
However, in the same field of endeavor, Namineni teaches:
…an operator interface…
…the operator interface…
…the operator interface…
…the operator interface (See at least Namineni: Para. 0053)…
It would have been obvious to one of ordinary skill in the art to include in a local operator-controlled work machine of Ahmed with operator interface by Namineni since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide user interface for interaction.
Although Ahmed in combination with Namineni already teaches a local operator-controlled work machine with an operator interface, Ahmed in combination with Namineni does not explicitly teach:
when the operator interface is next powered up by an operator, controlling a controllable subsystem of the local operator-controlled work machine based on the control data.
However, in the same field of endeavor, Urawaki teaches:
when the operator interface is next powered up by an operator, controlling a controllable subsystem of the local operator-controlled work machine based on the control data (See at least Urawaki: Para. 0037).
It would have been obvious to one of ordinary skill in the art to include in a method of controlling a local operator-controlled work machine of Ahmed in combination with Namineni with controlling a controllable subsystem of the local operator-controlled work machine based on the control data as taught by Urawaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying new control data to system.

Regarding claim 13, Ahmed in combination with Namineni teaches the method of claim 11. Ahmed further teaches:
wherein receiving control data comprises receiving machine settings and/or configuration data from the remote machine configuration system (See at least Ahmed: Para. 0039) and… 
And Urawaki further teaches:
wherein controlling comprises: controlling the controllable subsystem based on the settings and/or configuration data (See at least Urawaki: Para. 0037).
It would have been obvious to one of ordinary skill in the art to include in the method of controlling a local operator-controlled work machine of Ahmed in combination with Namineni with controlling the controllable subsystem based on the settings and/or configuration data as taught by Urawaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying control data to system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Namineni and Urawaki as applied to claim 11, and further in view of Sherlock.
Regarding claim 12, Ahmed in combination with Namineni and Urawaki teaches the method of claim 11. 
Although Ahmed in combination with Namineni and Urawaki teaches receiving a plan from the remote machine configuration system, Ahmed in combination with Namineni and Urawaki does not explicitly teach:
wherein the controllable subsystem comprises a grade control system and wherein receiving control data comprises: receiving a job plan from the remote machine configuration system and wherein controlling comprises controlling the grade control system based on the job plan.
However, in the same field of endeavor, Sherlock teaches:
wherein the controllable subsystem comprises a grade control system and wherein receiving control data comprises: receiving a job plan from the remote machine configuration system and wherein controlling comprises controlling the grade control system based on the job plan (See at least Sherlock: Fig. 1 and 7; Col. 1, lines 62-64).
It would have been obvious to one of ordinary skill in the art to include in the method of controlling a local operator-controlled work machine of Ahmed in combination with Namineni and Urawaki with controlling the grade control system based on the job plan as taught by Sherlock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying control plan to grading system.

Claims 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Namineni and Urawaki as applied to claim 13, and further in view of Mercado (US 6956467, hereinafter Mercado; already of record).
Regarding claim 14, Ahmed in combination with Namineni and Urawaki teaches the method of claim 13. 
Yet, Ahmed in combination with Namineni and Urawaki does not explicitly teach:
after receiving control data, detecting a shutdown signal to shutdown the work machine; and shutting down the work machine.
However, in the same field of endeavor, Mercado teaches:
after receiving control data, detecting a shutdown signal to shutdown the work machine; and shutting down the work machine (See at least Mercado: Col. 8, lines 64-67).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Namineni and Urawaki with shutting down the work machine as taught by Mercado since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will shut down machine remotely.

Regarding claim 16, Ahmed in combination with Namineni, Urawaki and Mercado teaches the method of claim 14. Mercado further teaches:
wherein detecting the shutdown signal comprises: detecting a shutdown control signal from the remote machine configuration system, after receiving the control data (See at least Mercado: Fig. 1 and 2; Col. 8, lines 64-67).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Namineni and Urawaki with detecting a shutdown control signal from the remote machine as taught by Mercado since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will shut down machine remotely.

Regarding claim 17 (currently amended), Ahmed teaches a local operator-controlled work machine control system, comprising: 
a communication system configured to receive an update call from a remote machine configuration system when … on the local operator-controlled machine is powered down (See at least Ahmed: Fig. 1; Para. 0005; Para. 0041);
a configurable control system configured to power up … on the local operator-controlled work machine based on the update call (See at least Ahmed: Para. 0041, 0045);
… control logic configured to control … to receive control data from the remote machine configuration system (See at least Ahmed: Para. 0040, 0045)…
Yet, Ahmed does not explicitly teach:
…an operator interface…
…an operator interface… 
…operator interface… 
…the operator interface…
…and to store the received control data on the local operator-controlled work machine; and
shutdown logic configured to detect a shutdown control signal received from the remote machine configuration system to power off the operator interface based on the shutdown control signal after the control data is received.
However, in the same field of endeavor, Namineni teaches:
…an operator interface…
…an operator interface… 
…operator interface… 
…the operator interface (See at least Namineni: Para. 0053)…
It would have been obvious to one of ordinary skill in the art to include in a local operator-controlled work machine of Ahmed with operator interface by Namineni since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide user interface for interaction.
Although Ahmed in combination with Namineni already teaches a local operator-controlled work machine with an operator interface, Ahmed in combination with Namineni does not explicitly teach:
…and to store the received control data on the local operator-controlled work machine; and
shutdown logic configured to detect a shutdown control signal received from the remote machine configuration system to power off the operator interface based on the shutdown control signal after the control data is received.
However, in the same field of endeavor, Urawaki teaches:
…and to store the received control data on the local operator-controlled work machine; and
shutdown logic configured to … to power off the operator interface… after the control data is received (See at least Urawaki: Para. 0037).
It would have been obvious to one of ordinary skill in the art to include in a local operator-controlled work machine control system of Ahmed in combination with Namineni with power off the operator interface after the control data is received as taught by Urawaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying new control data to system.
Yet, Ahmed in combination with Namineni and Urawaki does not explicitly teach:
…detect a shutdown control signal received from the remote machine configuration system…
…based on the shutdown control signal …
However, in the same field of endeavor, Mercado teaches:
…detect a shutdown control signal received from the remote machine configuration system…
…based on the shutdown control signal (See at least Mercado: Col. 8, lines 64-67) …
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Namineni and Urawaki with shutting down the work machine as taught by Mercado since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will shut down machine remotely.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Namineni, Urawaki and Mercado as applied to claim 14, and further in view of Pandya.
Regarding claim 15, Ahmed in combination with Namineni, Urawaki and Mercado teaches the method of claim 14. 
Yet, Ahmed in combination with Namineni, Urawaki and Mercado does not explicitly teach:
wherein detecting the shutdown signal comprises: detecting a time lapse, after receiving the control data, during which the operator interface is unused.
However, in the same field of endeavor, Pandya teaches:
wherein detecting the shutdown signal comprises: detecting a time lapse, after receiving the control data, during which the operator interface is unused (See at least Pandya: Fig. 3A and 3B; Para. 0047-0050).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Ahmed in combination with Namineni, Urawaki and Mercado, to incorporate during a period the operator interface is unused, as taught by Pandya, for the benefit of saving energy (see at least Pandya: Para. 0001).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Namineni, Urawaki and Mercado as applied to claim 17, and further in view of Sherlock.
Regarding claim 18, Ahmed in combination with Namineni, Urawaki and Mercado teaches the local operator-controlled work machine control system of claim 17. 
Although Ahmed in combination with Namineni, Urawaki and Mercado teaches receiving update as a new job file, Ahmed in combination with Namineni, Urawaki and Mercado does not explicitly teach:
wherein operator interface control logic is configured to control the operator interface to receive a new job file that is used to control a grade control system.
However, in the same field of endeavor, Sherlock teaches:
wherein operator interface control logic is configured to control the operator interface to receive a new job file that is used to control a grade control system (See at least Sherlock: Fig. 1 and 7; Col. 1, lines 62-64).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine control system of Ahmed in combination with Namineni, Urawaki and Mercado with controlling the operator interface to receive a new job file that is used to control a grade control system as taught by Sherlock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying new job file to grading system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./               Examiner, Art Unit 3663                                                                                                                                                                                         
/TYLER J LEE/               Primary Examiner, Art Unit 3663